IN THE COURT OF CRIMINAL APPEALS
                               OF TEXAS

                                    NO. PD-0947-16


                     JUSTIN TIRRELL WILLIAMS, Appellant

                                            v.

                              THE STATE OF TEXAS

     ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
             FROM THE FIRST COURT OF APPEALS
                      HARRIS COUNTY

       Per curiam.

                                      OPINION

       We granted appellant’s petition for discretionary review to determine whether the

court of appeals erred in upholding a court cost fee of $5 for “Release.” Having examined

the record and briefs, we conclude that our decision to grant review was improvident. We

therefore dismiss appellant’s petition for discretionary review as improvidently granted.

Delivered: April 26, 2017

DO NOT PUBLISH